DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11, 13-20 have been presented for examination based on the application/preliminary amendment filed on 4/26/2021.
Claims 10, 12, 21-24 are cancelled.
Claim 5, 19-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. 
Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1-9, 11, 14-20 are rejected under 35 U.S.C. 101.
Claim 1, 3-6, 8-9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. 20130124250 A1  by CRAWLEY; Edward F. et al, in view of NPL by Dirk Donath et al (“Constraint-Based Design in Participatory Housing Planning” - Conference Paper in International Journal of Architectural Computing · September 2007). 
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Crawley, further in view of US Patent No. 7369976 B1 A1 by Nakajima; Yukio.
Claim 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Crawley, in view of Donath, further in view of NPL by Medjdoub et al (“Separating Topology and Geometry in Space Planning”, circa 2000).
Claims 13 & 15-18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Crawley, in view of Donath, further in view of US PGPUB No. 20180011949 A1 by JUSSELME; Thomas.
Claims 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB No. 20130124250 A1 by CRAWLEY; Edward F. et al.
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Crawley, further in view of US PGPUB No. 20180011949 A1 by JUSSELME; Thomas.
This action is made Non-Final.
Priority
Acknowledgement is made for a priority claim in current application 16488372, filed 08/23/2019 filed under 35 U.S.C. 111(a), which is a national stage entry of PCT/ES2019/070500 with International Filing Date: 07/17/2019, and in an application entering the national stage under 35 U.S.C. 371.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “…an assistance module…”, “…a design base module…”, “…a viewing module…” in claim 19; “…a design parameter generating module…” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 
----- This page is left blank after this line -----


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
System claim limitations “…an assistance module…”, “…a design base module…”, “…a viewing module…” (in claim 19); “…a design parameter generating module…” (in claim 20) invoke interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function, as in the claim for the modules/engine. In particular, the specification discloses “…an assistance module…” (in ¶[0013][0018][0072]-[0075]), “…a design base module…”(in ¶[0013]-[0017], notice algorithm in [0016], [0036], [0057], [0059], [0072]-[0076]), “…a viewing module
Likewise specification also discloses “ … a design parameter generating module …” (in ¶[0056][0090]). There is no disclosure of any particular structure / material, either explicitly or inherently, to perform the functions of the module. The terms “module” itself is not adequate structure for performing the respective claimed functions. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 20 disclosing limitation “… a design base module…” is rejected as either (1) lacking antecedent basis or (2) being indefinite. Claim 20, dependent on claim 19, discloses “… a design base module…”, wherein claim 19 also discloses “… a design base module…”. Per (1), if they are same module then the second instance should invoke the first instance by claiming “… the design base module…”. Per (2), if they are different modules (because they appear to performing different functions as claimed), then they should be named differently so there is no confusion what function each of the modules is performing. Due to this uncertainty, the claim is deemed to be indefinite. 
Claim 5 recites:
5. The method for generating design solutions of claim 1, which further comprises a step, prior to the step of introduction the value of an input parameter of 8ierarchizing the input parameters, based on a selection by the administrator of the system, wherein the input parameters are ordered by means of a dependency hierarchy based on their influence on the design solution.

Ordering based on the “influence” is relative term and indefinite as specification does not disclose any metes and bounds of means to determine the scope of influence and how a certain input parameter is graded based on said influence.
----- This page is left blank after this line -----




Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of “…an assistance module…”, “…a design base module…”, “…a viewing module…” (in claim 191) and “…a design parameter generating module…” (in claim 202). The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11, 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Claim 1:
Step 1: the claim 1 is drawn to a method, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: The claim 1 limitations recite abstract idea (bolded for abstract idea identification): 
Claims
Analysis under Step 2A Prong 1
1. A method for generating design solutions using an external database and comprising the steps of: 

extracting a set of design solutions from the database; 


defining based on a selection by a user, the values of a set of standards previously established, based on a selection by an administrator of the system, which the desired design solution should meet; 

filtering the design solutions extracted, based on the set of standards introduced; 


establishing a set of input parameters to be introduced, based on a selection by the administrator of the system; 


establishing a validity interval for each one of the input parameters of the established set of input parameters, coinciding with the interval of values that each parameter takes in the valid design solutions stored in the database; introducing the value of an input parameter, or maintaining a previously stored default value, based on a selection by the user; 




re-establishing the validity intervals of all the input parameters, except the input parameter whose value has already been introduced by the user; 

repeating the two previous steps with each one of the input parameters except a last input parameter; 

introducing the value of the last input parameter or maintaining a previously stored default value; and 

generating one or more valid design solutions.




Evaluated under Step 2A Prong 2. This might be abstract idea/mathematical concept if this involves filtering of data.

Abstract Idea: Step may be considered as Mental processes of observations/selection by administrator of values of a set of standards and evaluations/judgments (which the desired design solution should meet).

Abstract Idea: Mental step: Filtering claimed in most generic form without any details is considered as mental step of evaluation.

Abstract Idea: Step may be considered Mental process of opinion/evaluation to a set of input parameters in most generic manner, performed by administrator. 

3 is evaluation when recited in most generic manner in view of specification [0023]. No details of specific technique is claimed even if specification is given consideration. In additional indexation, classification in most generic form are types of evaluations. This step also might be considered as mathematical concept. See MPEP 2106.04(a)(2)I. Selection of value by user is also considered as mental step.

Abstract idea: of evaluation/mental step as in previous step to determine validity interval



Abstract idea: of evaluation/mental step: repeating the abstract idea steps with different input parameters.

Abstract idea: of evaluation/mental step: repeating the abstract idea steps with different input parameters.


Abstract idea: In most generic form this is at least a mental step of evaluation and at most mathematical concept to generate a solution.
This step may also be evaluated under step 2A prong 2 & 2B for being field of use (solution being generic solution to a problem in any field of use).



Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  In particular the claim recites additional steps of “extracting a set of design solutions from the database;”. This step amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. The claim also recites “generating one or more valid design solutions”. These 
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application. The additional elements are addressed in step 2A prong 2, and are incorporated here. There are no other additional elements recited. Therefore claim 1 is considered to be patent ineligible.
Claims 2 generically recite wherein the step of generating one or more valid design solutions is carried out by means of machine learning algorithms and is generally an attempt to link the field of use. See MPEP 2106.05(f). Generic recitation of neural network does not disclose any details of how the neural network is configured for any specific technological field, thereby improving the field. Also this might be considered mathematical concept in most generic manner. The claims do not disclose any additional limitations that integrate the judicial exception into practical application.
Claims 3 generically recite wherein the step of establishing a validity interval for each one of the input parameters is carried out by means of prior indexation of the data contained in the database and generating a data tree in which the validity interval corresponds to the values taken by the design solutions contained in one of the branches, that is to say, that they meet one or more specific indices determined by means of the input parameters introduced by the user and is considered as mental step of observation (defining a range of presorted data in most generic form) and evaluation/opinion (interval corresponds to the values taken by the design solutions contained in one of the branches). See MPEP 2106.04(a)(2)III.  Also this might be considered mathematical concept in most generic manner. The claims do not disclose any additional limitations that integrate the judicial exception into practical application. Claim 4 also performs similar limitations as claim 3, based on filtering. Filtering in most generic form (as no details of how the filtering is performed) is considered as mental step of evaluation/opinion. Therefore claim 4 is patent ineligible for similar rationale.
Claims 5 recite which further comprises a step, prior to the step of introduction the value of an input parameter of hierarchising the input parameters, based on a selection by the administrator of the system, wherein the input parameters are ordered by means of a dependency hierarchy based on their influence on the design solution and is considered as mental step of observation and evaluation/opinion performed by the administrator. See MPEP 2106.04(a)(2)III.  The claims do not disclose any additional limitations that integrate the judicial exception into practical application.
Claims 6 recite wherein design solutions valid for various architectural typologies are generated simultaneously, which is considered under step 2A prong 2 as field of use and the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished (how are architectural typologies are generated simultaneously). See MPEP 2106.05(h) & (f). The claims do not disclose any other additional limitations that integrate the judicial exception into practical application.
Claims 7 & 8 further contribute to limiting the interval based on rules and generating a solution which maximises or minimises one or more previously defined optimisation criteria, both of which are considered as abstract idea of observation & 
Claims 9 recite which further comprises a step of generating a graphic representation of the design solution obtained and extracting a set of measurement parameters, which is considered under step 2A prong 2 as insignificant extra solution activity of generically displaying and selecting particular data/data gathering. The claims do not disclose any other additional limitations that integrate the judicial exception into practical application.
Claim 11 recites which comprises an additional step of calculating the budget derived from the construction of the design solutions, obtained by means of applying data, previously stored in the database, of prices of each item on the resulting measurement of each entity generated. This is considered as abstract idea for being mathematical concept (step 2A prong 1) for computing the budget in most generic manner and data gathering from database (step 2A prong 2 and 2B) for data retrieval from database. 
Claim 14 recites which further comprises the steps of: receiving data on the definition of an empty lot and a set of data on the surroundings provided by the administrator of the system; obtaining the optimal architectural arrangement for the lot and the introduced data on its surroundings, the optimal architectural arrangement being that which maximises or minimises previously defined optimisation criteria
Claim 16 recites wherein the step of storing in the database further comprises the graphic representation of the design solution obtained for each one of the combinations of design parameters obtained, is understood as extra solution activity to store the graphical data at best. See MPEP 2106.05(g).
Claim 17 recites wherein it comprises an additional step of ordering the design solutions stored in the database based on the design parameters defining them, where ordering in most generic manner is mental step. The use of database is also recited in most generic manner is well-understood, routine, conventional activity, such as in Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am (full citation omitted). 
Claim 18 recites wherein it comprises an additional step of filtering the design solutions obtained based on minimum acceptance criteria, is considered as abstract idea/mental step of evaluation (filtering without any details) in most generic form. The claim does not disclose any other additional limitations that integrate the judicial exception into practical application.
Claim 19 disclose similar limitations as claim 1, using modules, which are understood as software to receive (rejected as generic data gathering – step 2A prong 2) generate a set of output parameters, extract a set of measurement parameters (mental step of evaluation, step 2A prong 1) and generate a graphic representation of said design solutions (and is considered as extra solution activity, step 2A prong 2 and 2B). Use of database and implied graphical interface (see interact) are additional elements which are generically recited computer components. System claim, at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic 
Claim 20 recites generic limitations to generate a set of combinations of design parameters fully defining different design solutions (mental step observation/evaluation under step 2A prong 1) …. to receive the combinations of design parameters fully defining the different design solutions (data gathering under step 2A prong 2 and 2B) ... generate a graphic representation of said design solutions (insignificant extra solution activity as no specific form of data representation is claimed under step 2A prong 2) and extract a set of measurement parameters from said design solutions (mental step of evaluation to read data in most generic manner as no details are claimed under step 2A prong 1) … to receive the parameters fully defining the different design solutions and the measurement parameters of the design base module (data gathering step under step 2A prong 2) and store (insignificant activity to store data under step 2A prong 2) said parameters as steps performed in a computer environments (use of different module interpreted as computer program/code), but remain patent ineligible as indicated above.
Claim 15 recites similar limitations as claim 20 is rejected with similar rationale.
----- This page is left blank after this line -----





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 3-6, 8-9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. 20130124250 A1  by CRAWLEY; Edward F. et al, in view of NPL by Dirk Donath et al (“Constraint-Based Design in Participatory Housing Planning” - Conference Paper in International Journal of Architectural Computing · September 2007). 
Regarding Claim 1
Crawley teaches a method for generating design solutions using an external database  (Crawley : [0041], [0026]-[0032] citing external data sources as external data databases; design solutions shown in Fig.4) and comprising the steps of: extracting a set of design solutions from the database (Crawley: [0041] & Fig.4); defining based on a selection by a user, the values of a set of standards previously established, based on a selection by an administrator of the system, which the desired design solution should meet (Crawley: [0043][0026]-[0032] list the code as standard, which should be met as an input [0043]); filtering the design solutions extracted, based on the set of standards introduced (Crawley: [0038] "... The decision engine 106b establishes a utility function per client which is a combination of …code requirements, calculates all possible design permutations for the house …and/or finds the designs that best comply with the utility function. ..."[0041] "... For example, as shown in FIG. 4, a first design solution 141a and a second design solution 141n that match the various inputs and filters are displayed to the user. ..." [0050], [0079]-[0082]); establishing a set of input parameters to be introduced, based on a selection by the administrator of the system (Crawley: [0033]-[0037][0039]) ;  (Crawley: [0044][0046]-[0048][0053]-[0070]) ;  (Crawley: [0049]-[0050][0082]).
Crawley does not explicitly teach establishing a validity interval for each one of the input parameters of the established set of input parameters, coinciding with the interval of values that each parameter takes in the valid design solutions stored in the database;… re-establishing the validity intervals of all the input parameters, except the input parameter whose value has already been introduced by the user; repeating the two previous steps with each one of the input parameters except a last input parameter; introducing the value of the last input parameter or maintaining a previously stored default value.
Donath teaches establishing a set of input parameters to be introduced, based on a selection by the administrator of the system  (Donath: Pg.690 § The constraint-based design approach in architectural planning, Col.1 "... A constraint satisfaction problem (or CSP) is defined by a set of variables, X_1, X_2, …, X_n,..."; Pg. 691 Col.1 "... (a) Identify the minimum number of variables required to describe the design problem and to define a complete solution to that problem...." ); establishing a validity interval for each one of the input parameters of the established set of input parameters, coinciding with the interval of values that each parameter takes in the valid design solutions stored in the database (Donath: Pg. 690 Col.1 "... Each variable X_i has a nonempty domain D_i of possible values...."Pg. 691 Col.1 "... (b) Specify a number of constraints on subsequences
of these variables...." – the constraints are specific to solution and value of the input parameters, as more are specified they may infer more contrains and a smaller domain of solutions as described in Pg. 690 Col.2 "... Constraint propagation, the first task of designing, is to conjugate the known constraints to try to find a solution to the problem by only exploiting a well enough specified description (if there is one) of the problem structure. As constraints are propagated, additional constraints may be inferred from those that were originally given as part of the problem statement. That leads to a reduction of the domain of possible values for many variables....");… re-establishing the validity intervals of all the input parameters, except the input parameter whose value has already been introduced by the user (Donath : Pg. 690 Col.2 "... Constraint propagation, the first task of designing, is to conjugate the known constraints to try to find a solution to the problem by only exploiting a well enough specified description (if there is one) of the problem structure. As constraints are propagated, additional constraints may be inferred from those that were originally given as part of the problem statement. That leads to a reduction of the domain of possible values for many variables...." – reduction in domain of possible values is the re-establishment  of validity of interval for many variables); repeating the two previous steps with each one of the input parameters except a last input parameter (Donath: Pg.691 Col.1 "... Select a variable whose value is not yet determined, strengthen as much as possible the set of constraints that apply to that variable and return to step 2(a)....") ; introducing the value of the last input parameter or maintaining a previously stored default value (Donath: Pg.691 .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Crawley to Donath. The motivation to combine would have been that Crawley (2013) discloses an Ekotrope analyzer to find solutions based on constraints (Crawley: [0033][0045]-[0046]) however does not detail how they are handled subsequenty, a deficiency Donath (2007) cures by showing the sequential constraint handling in the same technological field (Donath: § “The constraint-based design approach in architectural planning”). Further motivation to combine would be that Crawley (2013) would be aware of Donath (2007) as they are analogous art to the instant claimed invention in the same field of endeavor (reducing the architectural solution space based on user inputs).
Regarding Claim 3
Donath teaches the method for generating design solutions of claim 1, wherein the step of establishing a validity interval for each one of the input parameters is carried out by means of prior indexation of the data contained in the database  (Donath: Pg. 690 Col.1 “"...Each variable X_i has a nonempty domain D_i of possible values :..." here the fact that domain is predetermined is understood as indexed) and generating a data tree  (Donath: Pg.694 "... Maxon’s Cinema 4D©, where the constraint system must be modeled as a directed graph...." – constraints are data value driven and a directed graph is tree)  in which the validity interval corresponds to the values taken by the design solutions contained in one of the branches, that is to say, that they meet one or more specific indices determined by means of the input parameters introduced by the user  (Donath : "... Constraint propagation, the first task of designing, is to conjugate the known constraints to try to find a solution to the problem by only exploiting a well enough specified description (if there is one) of the problem structure. As constraints are propagated, additional constraints may be inferred from those that were originally given as part of the problem statement. That leads to a reduction of the domain of possible values for many variables...." detailing how the selection of a value leads to more constraints and further reduces validity interval (i.e. values for many variables)).
Regarding Claim 4
Donath teaches wherein the step of establishing a validity interval for each one of the input parameters is carried out by means of filtering the data contained in the database, wherein the validity interval corresponds to the values taken by the design solutions filtered based on the input parameters introduced by the user   (Donath: Pg.689-690 "... Loop until every assigned value are labeled LEGAL: (a) Verify whether the assigned value violates any bulk regulation.
i. If the assigned value does not violate any bulk regulation, label it as LEGAL.
ii. Otherwise, assign a new value and return to step (a)...."; Also see Pg.690 Col.2).
Regarding Claim 5 
Crawley & Donath both teach which further comprises a step, prior to the step of introduction the value of an input parameter of hierarchising the input parameters, based on a selection by the administrator of the system, wherein the input parameters are ordered by means of a dependency hierarchy based on their influence on the design solution (Crawley: [0050] output based as ordered list which is based on user selection of inputs/constraints, [0042]-[0048]; Donath: Conclusion ---"... The contrary case is the prototype implemented on Maxon’s Cinema 4D©, where the constraint system must be modeled as a directed graph...". – order of constraint is important).
Regarding Claim 6
Crawley teaches wherein design solutions valid for various architectural typologies are generated simultaneously4 (Crawley: [0050] Fig.4 showing all solutions simultaneously).
Regarding Claim 8
Donath & Crawley both teach which comprises an additional step of calculating the value of an input parameter which allows an optimal design solution to be obtained, being a solution which maximises or minimises one or more previously defined optimisation criteria, such that the step of introducing the value of an input parameter consists of maintaining or modifying the suggested value (Donath: See Pg.688 Col.2, & Pg.692 § The first prototype – e.g. Maximizing the S_z_j <= h_Bmax_j (6) where h_Bmax is a constant specifying the maximum allowable building height. Crawley: "... [0077] The system also permits full parametric analysis and any design parameter can be optimized on the fly....").
Regarding Claim 9
Donath teaches which further comprises a step of generating a graphic representation of the design solution obtained and extracting a set of measurement parameters (Donath: See Fig.3 & 4) .
Regarding Claim 11
Crawley teaches the method for generating design solutions of claim 1, which comprises an additional step of calculating the budget derived from the construction of the design solutions, obtained by means of applying data "...  (Crawley :  [0075] Analysis provides additional information to each house design such as energy consumption (184c), energy costs, HERS (184d), LEED (184e), etc. [0076] The system incorporates a cost engine that allows comparisons of CAPEX (cost to build) and OPEX (utility costs.)..."), previously stored in the database, of prices of each item on the resulting measurement of each entity generated (Crawley : [0026] "... [0026] (a) External data sources: [0027] 1. Building component cost data (108a) (for example the cost for different types of windows, walls etc)....").
Regarding Claim 14
Donath teaches which further comprises the steps of: receiving data on the definition of an empty lot and a set of data on the surroundings provided by the administrator of the system (Donath: § The building bulk design problem, lot coverage & other criteria of surrounding such as setbacks etc) ; obtaining the optimal architectural arrangement for the lot and the introduced data on its surroundings, the optimal architectural arrangement being that which maximises or minimises previously defined optimisation criteria  (Donath: §The first prototype See Maximizing the S_z_j <= h_Bmax_j (6) where h_Bmax is a constant specifying the maximum allowable building height. Crawley: "... [0077] The system also permits full parametric analysis and any design parameter can be optimized on the fly....").
----- This page is left blank after this line -----

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Crawley, further in view of US Patent No. 7369976 B1 A1 by Nakajima; Yukio.
Regarding Claim 2
Teaching of Crawley & Donath is shown in the parent claim 1. 
Crawley and Donath do not explicitly teach wherein the step of generating one or more valid design solutions is carried out by means of machine learning algorithms.
Nakajima teaches the method for generating design solutions of claim 1, wherein the step of generating one or more valid design solutions is carried out by means of machine learning algorithms  (Nakajima: Col.5 Lines 3.4-37 "... conversion system in which the non-linear correlation between the design parameters of the tire and the performances thereof selected as the objective function is established by a neural network ...", Col.19 Lines 7-36 "... In optimization of design of the shape, structure, and pattern of a tire, a solution space for an optimal solution is required to be obtained by conducting optimization starting from a different initial value, since a design space relating to tire performances has a multi-peak configuration if an input value is taken in a three dimensional image by plotting input values... (69) In step 306, output by the neural network is executed with the initial design parameter of the shape, structure, and pattern of a tire, which is set in step 304, being used as an input, and a tire performance corresponding to the inputted design parameter of the shape, structure, and pattern of a tire is predicted. An objective function and a constraint condition are calculated by using the result of the prediction. "; Fig.7).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Nakajima to Crawley to detail how to generate design solutions for a given design Nakajima teaches details of how to go about generating design solutions from selected design parameters using Neural network (Jusselme: Fig.5-7) complementing the teaching where Crawley takes it further to perform its analysis in the Ekotrope Decision engine 106b [0071]. Further motivation to combine would have been that Nakajima & Crawley are analogous arts to the instant invention in the same field of endeavor of determining a solution for where there are lots of design parameters (Nakajima: Abstract; Crawley: Abstract).
----- This page is left blank after this line -----




Claim 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Crawley, in view of Donath, further in view of NPL by Medjdoub et al (“Separating Topology and Geometry in Space Planning”, circa 2000).
Regarding Claim 7
Teachings of Crawley and Donath are shown in the parent claim 6. 
Crawley and Donath do not explicitly teach this limitation, however Donath notes that specifying values further limits the domain and may apply more constraints (Donath: Pg. 690—691).
Medjdoub teaches method for generating design solutions of claim 6, wherein the architectural typologies are related to one another based on a set of continuity rules  (Medjdoub: §4.2-4.4 See Fig.27 showing related topologies based on adjacency/continuity and order rule: "... Our approach is different because it enumerates the topology in a first instance. This does not correspond to the dimensional space attributes instanciations but to instanciations of non-overlapping and adjacency variables relatively to already placed spaces....") and which further comprises a step of simultaneously limiting the validity intervals of the input parameters of various architectural typologies based on the continuity rules (Medjdoub: Pg.20 §4.4 limiting validity by specifying the constraint S<20; "... The narrower the domains are, the more constrained the system is, and the less additional constraints have a chance to be accepted....").
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Medjdoub to Crawley and Donath to address topological limitations. The motivation to combine would have been that Crawley and Donath do not specifically address topological relationships (Donath: § The building bulk design problem), which 
----- This page is left blank after this line -----


Claims 13 & 15-18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Crawley, in view of Donath, further in view of US PGPUB No. 20180011949 A1 by JUSSELME; Thomas.
Regarding Claim 13
Crawley teaches applying a calculation algorithm which receives a set of environmental data and data of the surroundings, from the administrator of the system, and calculates the energy consumption for a design solution  (Crawley: Fig.3A & [0028]).
Crawley & Donath do not explicitly teach modifying the position and composition of some previously determined constructive elements without altering the definition of the generated design in order to minimise the energy consumption.
Jusselme teaches applying a calculation algorithm which receives a set of environmental data and data of the surroundings, from the administrator of the system (Jusselme: Table 2, Fig.2-3 showing the data of surroundings i.e. orientation of windows), and calculates the energy consumption for a design solution  (Jusselme: [0053]-[0054]) , modifying the position and composition of some previously determined constructive elements without altering the definition of the generated design in order to minimise the energy consumption (Jusselme: [0045]-[0046] scanning the maximum and minimum resulting from varying the design parameter over its entire range).
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Jusselme to Crawley and Donath to accommodate the environmental aspects as a parameter and access the impact on cost. The motivation to combine would have been that Jusselme teaches not only parameter selection to address the 
Regarding Claim 15
Jusselme teaches the method for generating design solutions of claim 1, further comprising a step of training a design solution generating algorithm, wherein the set of solutions stored in the database generated following the steps of: providing a design base module adapted for generating a graphic representation based on a set of design parameters and extracting a set of measurement parameters (Jusselme: Fig.1 element 11 showing graphic representation as 3D model of design, element 12 showing design parameters) ; establishing a first set of design parameters (Jusselme: Fig.1 element 15 as qualifying the selected design parameters) ; establishing, based on a selection by an administrator of the system, the scope of the first set of design parameters (Jusselme: Fig.1 element 15 as quantifying the selected design parameters); obtaining multiple combinations of design parameters by means of applying a design parameter generating routine to the first set of design parameters established (Jusselme: Fig.1 element 19) ; generating a graphic representation of each design solution defined by each combination of design parameters and extracting a set of measurement parameters by means of the design base module (Jusselme: Fig.1 elements 19-29 as generating design alternatives and visualizing them) ; and storing in the database the design solutions defined by the set of design parameters and the set of measurement parameters for each one of the combinations of design parameters obtained (Jusselme: Fig.1 elements 19, 23, 29 and 31 showing design alternatives stored in a database) .
Regarding Claim 16
Jusselme teaches the method for generating design solutions of claim 15, wherein the step of storing in the database further comprises the graphic representation of the design solution obtained for each one of the combinations of design parameters obtained (Jusselme: Fig.1 element 29 & [0054]) .
Regarding Claim 17
Jusselme teaches the method for generating design solutions of claim 15, wherein it comprises an additional step of ordering the design solutions stored in the database based on the design parameters defining them (Jusselme: Fig.1 element 25) .
Regarding Claim 18
Jusselme teaches the method for generating design solutions of claim 15, wherein it comprises an additional step of filtering the design solutions obtained based on minimum acceptance criteria (Jusselme: Fig.1 element 27).
----- This page is left blank after this line -----



Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Crawley, further in view of US PGPUB No. 20180011949 A1 by JUSSELME; Thomas.
Regarding Claim 20
Teachings of Crawley are shown in the parent claim 19.
Crawley does not explicitly teach all limitations of this claim. 
Jusselme teaches the system for generating design solutions of claim 19, further comprising: a design parameter generating module intended to generate a set of combinations of design parameters fully defining different design solutions (Jusselme: Fig.1 element 17) ; a design base module intended to receive the combinations of design parameters fully defining the different design solutions from the design parameter generating module and generate a graphic representation of said design solutions  (Jusselme : Fig.1 element 19) and extract a set of measurement parameters from said design solutions (Jusselme: Fig.1 element 21) ; a database intended to receive the parameters fully defining the different design solutions and the measurement parameters of the design base module and store said parameters (Jusselme: Fig.1 element 23, 29 and 31) .
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Jusselme to Crawley to detail how to generate design solutions for a given design  (Jusselme: Fig.1 Crawley: [0071]) . The motivation to combine would have been that Jusselme teaches details of how to go about generating design solutions from selected design parameters of the 3D model of a building (Jusselme: Fig.1) complementing the teaching where Crawley takes it further to perform its analysis in 
----- This page is left blank after this line -----

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB No. 20130124250 A1 by CRAWLEY; Edward F. et al.
Regarding Claim 19
Crawley teaches system for generating design solutions configured for carrying out the method of claim 1, which comprises: a database which stores a set of design solutions  (Crawley: [0041] "... [0083] FIG. 10 illustrates an example of the database schema of the system. Since most of the engine executes with in-memory data distributed over multiple servers, the database design is used to define configuration information prior to analysis...."), an assistance module intended to receive a set of design solutions of the database  (Crawley: [0072], Also see Fig.2 assistance module as 120a/b which may receive the design solutions provided by 106b)  and a set of input parameters and standards of the user and generate a set of output parameters which complete the definition of the valid design solution which meets the set of input and output parameters and standards (Crawley: [0043][0026]-[0032] list the code as standard, which should be met as an input [0041]-[0049] defining valid design solution; Also see Fig.2) ; a design base module intended to receive the parameters fully defining the design solutions of the assistance module and generate a graphic representation of said design solutions  (Crawley: [0041] & Fig.3A graphically displaying design solutions) and extract a set of measurement parameters from said design solutions  (Crawley : [0041] "... Each design solution 141 may include a calculated design results portion 142 that shows calculated values for the particular design solution and a design parameters portion 144 that lists the various design choices (lighting, air conditioner, etc.) that are part of each design solution...."; a viewing module connected to the assistance module and the design base module and intended to interact with the user and configured to receive data from the user and show the user data from the assistance module and the design base module (Crawley: [0043]-[0049]) .
----- This page is left blank after this line -----


Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Thu, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Friday, February 25, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification discloses “…an assistance module…” (in ¶[0013][0018][0072]-[0075]), “…a design base module…”(in ¶[0013]-[0017], notice algorithm in [0016], [0036], [0057], [0059], [0072]-[0076]), “…a viewing module…” (in ¶[0013][0041][0072]-[0075][0087])
        2 Specification discloses “ … a design parameter generating module …” (in ¶[0056][0090])
        3 Specification ¶ [0023] … The determination of the validity intervals can be carried out by any method of classification, indexation or database management as well as machine learning which offers dependency patterns of each variable.
        4 Also See Medjdoub* (Cited on IDS by applicant) §4 THE TOPOLOGICAL SOLUTION LEVEL teaching this in Fig.26.